Dewey, J.
The decision of this case, if it depended solely *405upon the deed of John Sweetser to the petitioners for partition. would present an embarrassing question of boundary, as to the extent of the conveyance effected by that deed. But other instruments, which were executed between the same parties, at the same time, and respecting the same subject or estate, may well be considered in aid of the construction of any particular instrument, the terms of which are ambiguous. Clapp v. Draper, 4 Mass. 266 ; King v. King, 7 Mass. 496 ; Jackson v. M’ Kenney, 3 Wend. 233; Jackson v. Dunsbagh, 1 Johns. Ca. 91.
Looking at the lease executed on the same day by Cloyes to Sweetser, reconveying to him a life estate in the premises thus conveyed to Cloyes, it seems very clear, that the con-, veyance, intended to be made by Sweetser to Cloyes and wife, must have been of an undivided half of the entire parcel upon which the house was situated, with the immediately adjacent lands, all together constituting “ the homestead,” which is in accordance with the description in the lease. There are strong reasons for adopting this construction of the deed, arising from the want of any certainty of boundary upon any other hypothesis. By the deed, it is certain, that the buildings were embraced in the conveyance, together with some land adjacent; but how much ? This by the deed itself is left uncertain, and undefined in its extent. The _ construction, which we adopt, and which we think authorized from the language of the two instruments, gives a definite tract with precise boundaries. The parties to this deed, knowing the situation of the premises, can hardly be supposed to have had any other purpose, than to extend the boundaries to the well-known' monuments, the stone walls, the roads, &c., surrounding the homestead; as they have entirely omitted any reference to other monuments or limits, as to the extent of the land adjacent to the dwelling-house. In this way, we give effect to the two instruments, and thereby establish the boundary of the land conveyed by the deed of Sweetser, as coextensive with the title alleged in the petition

Judgment for petitioners.